Exhibit 10.3



 

 

 

 

 

 

AGREEMENT

 

CONCERNING THE EXCHANGE OF SECURITIES

 

BY AND AMONG

 

800 COMMERCE, INC.

 

AND

 

PETROGRES CO. LIMITED

AND

THE SECURITY HOLDERS OF PETROGRES CO. LIMITED

 

 

 

 

 

 

 

 

 

 

INDEX

Page

ARTICLE I – Exchange of Securities 1 1.1   Issuance of Securities 1
1.2   Exemption from Registration 1 1.3   ETHG Common Stock Outstanding 2
ARTICLE II – Representations and Warranties of Petrogres Co. . 2
2.1   Organization 2 2.2   Capital 2 2.3   Subsidiaries 2 2.4   Directors and
Officers 2 2.5   Financial Statements 3 2.6   Absence of Changes 3 2.7   Absence
of Undisclosed Liabilities 3 2.8   Tax Returns 3 2.9   Reserved 3
2.10   Intellectual Property Rights 3 2.11   Compliance with Laws 3
2.12   Litigation 3 2.13   Authority 4 2.14   No Conflicts 4 2.15   Full
Disclosure 4 2.16   Assets 4 2.17   Material Contracts 4 2.18   Reserved 4
2.19   Criminal or Civil Acts 5 2.20    Restricted Securities 5 ARTICLE III –
Representations and Warranties of ETHG 5 3.1   Organization 5 3.2   Capital 5
3.3   Subsidiaries 5 3.4   Directors and Officers 5 3.5   Financial Statements 6
3.6   Absence of Changes 6 3.7   Absence of Undisclosed Liabilities 6 3.8   Tax
Returns 6 3.9   Reserved 6 3.10   Intellectual Property Rights 6
3.11   Compliance with Laws 6 3.12   Litigation 6 3.13   Authority 7
3.14   Ability to Carry Out Obligations 7 3.15   Full Disclosure 7 3.16   Assets
7 3.17   Material Contracts 7 3.18   Reserved 7 3.19   No Disqualifying Events 7
3.20   SEC Reports; Financial Statements 8

   

 

ARTICLE IV – Covenants Prior to the Closing Date 8 4.1   Investigative Rights 8
4.2   Conduct of Business 9 4.3   Confidential Information 9 4.4   Notice of
Non-Compliance 9 ARTICLE V – Conditions Precedent to ETHG ’s Performance 9
5.1   Accuracy of Representations 9 5.2   Performance 9 5.3   Absence of
Litigation 10 5.4   Officer’s Certificate 10 ARTICLE VI – Conditions Precedent
to Petrogres Co. ’s Performance 10 6.1   Accuracy of Representations 13
6.2   Performance 14 6.3   Absence of Litigation 14 6.4   Officer’s Certificate
14 6.5   Series A Preferred Stock 10 6.6   Reserved 11 6.7   SEC Reports 11
6.8   Sales Agreement 11 6.9   Employment Agreement 11 6.10   Shareholders'
Agreement 11 6.11   Tonaquint Financing 14 6.12   Promissory Note 11 ARTICLE VII
–Closing 14 7.1   Actions at Closing 14 ARTICLE VIII – Further Agreements 14
8.1   Board of Directors 14     ARTICLE IX – Miscellaneous 15     9.1   Captions
and Headings 15 9.2   No Oral Change 15 9.3   Non-Waiver 15 9.4   Reserved 12
9.5   Entire Agreement 15 9.6   Choice of Law 15 9.7   Counterparts 15
9.8   Notices 15 9.9   Binding Effect 16 9.10   Mutual Cooperation 16
9.11   Announcements 16 9.12   Expenses 16 9.13   Survival of Representations
and Warranties 16 9.14   Exhibits and Schedules 16 9.15   Termination, Amendment
and Waiver 16

 

   

 





EXHIBITS     Shareholder Consent Exhibit A Exhibit A



 

 

 

SCHEDULES       Petrogres Co. Security Holders and ETHG Allocation of Securities
Schedule 1.1 Commitments and Derivative Securities of Petrogres Co. Schedule 2.2
Subsidiaries of Petrogres Co. Schedule 2.3 Encumbered Assets of Petrogres Co.
Schedule 2.5 Tax Matters of Petrogres Co. Schedule 2.8 Intellectual Property of
Petrogres Co. Schedule 2.10 Litigation involving Petrogres Co. Schedule 2.12
Material Contracts for Petrogres Co. Schedule 2.17 Criminal or Civil Actions
Schedule 2.19 Commitments and Derivative Securities of ETHG Schedule 3.2
Subsidiaries of ETHG Schedule 3.3 Financial Statements of ETHG Schedule 3.5 Tax
Matters of ETHG Schedule 3.8 Intellectual Property of ETHG Schedule 3.10
Litigation involving ETHG Schedule 3.12 Material Contracts of ETHG Schedule 3.17

Disqualifying Events 

Schedule 3.19 SEC Reports - Exceptions Schedule 3.20



 

 

 

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made this 19th day of February, 2016, by and
between 800 Commerce, Inc., a Florida corporation (“ETHG”), Petrogres Co.
Limited, a Marshall Islands Corporation (“PETRO”), and the security holders of
PETRO (the “PETRO Security Holders”) who are listed on Schedule 1.1 hereto and
have executed a Shareholder Consent in the form attached as Exhibit A hereto.
ETHG, PETRO and the PETRO Security Holders are collectively referred to herein
as the “Parties”.

 

WHEREAS, ETHG is a publicly-owned Florida corporation with 90,000,000 shares of
authorized common stock (which will be increases to 500,000,000 Shares prior to
closing), par value $0.001 per share, of which, as of February 19th 2016, there
are 24,000,000 issued and outstanding shares of ETHG (non-inclusive of certain
convertible securities more particularly described in Schedule 3.2), and ETHG is
quoted on the Over-the-Counter Bulletin Board (the “OTCBB”) and on the OTC Pink
tier of the OTC Markets under the symbol “ETHG”;

WHEREAS, ETHG desires to acquire all of the issued and outstanding common stock
of PETRO from the PETRO Security Holders in exchange for newly issued
unregistered shares of common stock of ETHG and

 

WHEREAS, all of the PETRO Security Holders, by execution of Exhibit A hereto,
agree to exchange all shares of common stock they hold in PETRO for 136,000,000
newly issued shares of common stock of ETHG (the “Exchange Common Shares”),
which Exchange Common Shares shall constitute 85%, on a fully diluted basis, of
the outstanding common stock of ETHG on the date hereof (including certain
convertible securities more particularly described in Schedule 3.2), and. The
Exchange Common Shares referred to herein as the “Exchange Shares”);

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:

 

 

ARTICLE I

 

Exchange of Securities

 

1.1 Issuance of Securities. Subject to the terms and conditions of this
Agreement, ETHG agrees to issue the Exchange Shares as fully paid and
non-assessable unregistered shares of ETHG’s $.001 par value common stock for
all the issued and outstanding shares of the $1.00 par value common stock of
PETRO held by the PETRO Security Holders. All Exchange Shares will be issued
directly to the PETRO Security Holders on the date the transaction contemplated
by this Agreement closes as set forth in Section 7.1, pursuant to the allocation
set forth in Schedule 1.1.

 

1.2 Exemption from Registration. The parties hereto intend that all of the
Exchange Shares to be issued to the PETRO Security Holders shall be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Section 4(a)(2) and/or Rule 506 under the
Securities Act and rules and regulations promulgated thereunder. In furtherance
thereof, each of the PETRO Security Holders will have executed and delivered to
ETHG on the Closing Date their consent to this Agreement as set forth in Exhibit
A hereto and a customary investment representation letter.

 

1.3 ETHG Common Stock Outstanding. ETHG has 24,000,000 shares currently
outstanding (the “ETHG Outstanding Shares”) (non-inclusive of certain shares
issuable upon the conversion or exercise of certain derivative securities
outstanding as of the date hereof as more particularly described in Schedule
3.2). Immediately following the closing of the Agreement, the PETRO security
holders will hold 136,000,000 shares of ETHG restricted common stock, which
shall constitute 85%, on a fully diluted basis, of the outstanding common stock
of ETHG on the date hereof.

 

ARTICLE II

 

Representations and Warranties of PETRO

 

Except as set forth in the Disclosure Schedules, which Schedules shall be deemed
a part hereof and shall qualify any representation or otherwise made herein to
the extent of the disclosure contained in the corresponding Section of the
Schedules, PETRO hereby makes the following representations and warranties to
ETHG, which representations and warranties are presently and shall be true and
correct as of the Closing Date in all material respects:

 

2.1 Organization. PETRO is a corporation duly organized, validly existing and in
good standing under the laws of Marshall Islands, has all necessary corporate
power to own its properties and to carry on its business as now owned and
operated by it, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification, with such
exceptions as would not constitute a Material Adverse Effect. As used in this
Agreement, Material Adverse Effect means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, or results of operations of PETRO or ETHG, as the case may
be. Provided, however, a Material Adverse Effect does not exist solely because
(i) the party fails to meet the forecasts contained in its business plan for a
full fiscal year, (ii) there are changes in the economy or capital markets, or
(iii) changes generally affecting the industry in which the party operates which
do not disproportionately affect the party in contrast to its competitors.

2.2 Capital. The authorized capital stock of PETRO consists of 10,000,000
authorized shares of common stock, $1.00 par value per share, of which 1,000,000
share is currently issued and outstanding. All of the outstanding common stock
of PETRO is duly and validly issued, fully paid and non-assessable. There are no
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities or other agreements or commitments obligating PETRO to
issue any additional shares of its capital stock of any class, other than those
itemized on Schedule 2.2.

 

2.3 Subsidiaries. PETRO does not have any subsidiaries or own any interest in
any other enterprise other than those itemized on Schedule 2.3.

 

2.4 Directors and Officers. The names and titles of the directors and officers
of PETRO as of the date of this Agreement are as follows:

 

Name   Position Chris Traios   Director and Chief Executive Officer

 

2.5 Financial Statements. As soon as practicable following the execution of the
Agreement, PETRO will provide the unaudited financial statements of PETRO for
the years ended December 31, 2013 and 2014, and for the period ended December
31, 2015 (together, the “PETRO Financial Statements”). The PETRO Financial
Statements will be prepared in accordance with generally accepted accounting
principles and practices consistently followed by PETRO throughout the periods
indicated, and will fairly present the financial position of PETRO as of the
dates of the balance sheets included in the PETRO Financial Statements and the
results of operations for the periods indicated, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments and the
absence of footnotes. The PETRO Financial Statements will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

2.6 Absence of Changes. Since December 31, 2015, there has not been any material
change in the financial condition or operations of PETRO, except as contemplated
by this Agreement and the notes issued or to be issued itemized on Schedule 2.2,
which changes have not had a Material Adverse Effect.

 

2.7 Absence of Undisclosed Liabilities. As of December 31, 2015, PETRO did not
have any material debt or liability of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the PETRO Financial Statements.

 

2.8 Tax Returns. Except for the items on Schedule 2.8 and matters which would
not have a Material Adverse Effect, PETRO has filed all federal, state and local
tax returns required by law and has paid all taxes, assessments and penalties
due and payable. The provisions for taxes, if any, reflected in Schedule 2.8 are
adequate for the periods indicated. There are no present disputes as to taxes of
any nature payable by PETRO.

 

2.9 Reserved.

 

2.10 Intellectual Property Rights. PETRO owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business as listed on Schedule 2.10.

 

2.11 Compliance with Laws. To the best of PETRO’s knowledge, PETRO has in all
material respects complied with, and is not in violation of, applicable federal,
state or local statutes, laws and regulations, including federal and state
securities laws, except where such non-compliance would not have a Material
Adverse Effect.

 

2.12 Litigation. PETRO is not a defendant in any suit, action, arbitration or
legal, administrative or other proceeding, or governmental investigation which
is pending or, to the best knowledge of PETRO, threatened against or affecting
PETRO or its business, assets or financial condition, except as disclosed in
Schedule 2.12. PETRO is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it. PETRO is not engaged in any material
litigation to recover monies due to it. There has not been, and to the knowledge
of PETRO, there is not pending or contemplated, any investigation by the
Securities and Exchange Commission (the “SEC”) involving PETRO or any current or
former director or officer of PETRO.

 

2.13 Authority. The Board of Directors of PETRO has authorized the execution of
this Agreement and the consummation of the transactions contemplated herein, and
PETRO has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of PETRO
and is enforceable in accordance with its terms and conditions. By execution of
Exhibit A, all of the PETRO Security Holders have agreed to and have approved
the terms of this Agreement.

 

2.14 No Conflicts. The execution, delivery and performance of the Transaction
Documents by PETRO and the consummation by PETRO of the other transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of PETRO’s or any Subsidiary’s Certificate or Articles of
Incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of PETRO or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which PETRO or any Subsidiary is a party or by which
any property or asset of PETRO or any Subsidiary is bound or affected, or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which PETRO or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of PETRO or a Subsidiary is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

2.15 Full Disclosure. None of the representations and warranties made by PETRO
herein, as modified by the disclosure schedules, or in any exhibit, certificate
or memorandum furnished or to be furnished by PETRO, or on its behalf, contains
or will contain any untrue statement of a material fact or omit any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

2.16 Assets. PETRO’s assets will be fully and accurately disclosed in the
financial statements to be provided by PETRO and are not subject to any claims
or encumbrances except as indicated in Schedule 2.5.

 

2.17 Material Contracts. The parties to all of PETRO’s material contracts are
included in Schedule 2.17.

 

2.18 Reserved.

 

2.19 Criminal or Civil Actions. Except as otherwise disclosed on Schedule 2.19,
no executive officer, director or principal stockholder of PETRO has been
convicted of a felony crime, filed for personal bankruptcy, been the subject of
a Commission or FINRA judgment or decree, or is currently the subject to any
investigation in connection with a felony crime or Commission or FINRA
proceeding.

 

2.20 Restricted Securities. PETRO and the PETRO Security Holders, by execution
of this Agreement and of Exhibit A, acknowledge that all of the Exchange Shares
issued by ETHG are restricted securities and none of such securities may be sold
or publicly traded except in accordance with applicable state and federal
securities laws.

 

 

 

 

ARTICLE III

 

Representations and Warranties of ETHG

 

Except as set forth in the Disclosure Schedules, which Schedules shall be deemed
a part hereof and shall qualify any representation or otherwise made herein to
the extent of the disclosure contained in the corresponding Section of the
Schedules, ETHG hereby makes the following representations and warranties to
PETRO, which representations and warranties are presently and shall be true and
correct as of the Closing Date in all material respects:

 

3.1 Organization. ETHG is a corporation duly organized, validly existing and in
good standing under the laws of Florida, has all necessary corporate power to
own its properties and to carry on its business as now owned and operated by it,
and is duly qualified to do business and is in good standing in each of the
states where its business requires qualification, with such exceptions as would
not constitute a Material Adverse Effect.

 

3.2 Capital. The authorized capital stock of ETHG currently consists of
90,000,000 authorized shares of $.001 par value common stock, of which
24,000,000 shares are currently outstanding. ETHG has 10,000,000 shares of
preferred stock authorized, of which there are no shares of preferred stock
issued and outstanding. All of ETHG’s outstanding securities are duly and
validly issued, fully paid and non-assessable. There are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating ETHG to issue any
additional shares of its capital stock of any class, other than those itemized
on Schedule 3.2,

 

3.3 Subsidiaries. ETHG does not have any subsidiaries or own any interest in any
other enterprise other than those itemized on Schedule 3.3.

 

3.4 Directors and Officers. The names and titles of the directors and officers
of ETHG as of the date of this Agreement are as follows:

 

Name   Position B. Michael Friedman   Chief Executive Officer and sole Director
Barry Hollander   Chief Financial Officer  

 

3.5 Financial Statements. Schedule 3.5 hereto consists of the audited financial
statements of ETHG for each of the year ended December 31, 2013 and the year
ended December 31, 2014, and the unaudited financial statements for the period
ended December 31, 2015 (together, the “ETHG Financial Statements”). The ETHG
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by ETHG throughout the
periods indicated, and fairly present the financial position of ETHG as of the
dates of the balance sheets included in the ETHG Financial Statements and the
results of operations for the periods indicated, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments and the
absence of footnotes. The ETHG Financial Statements do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

3.6 Absence of Changes. Since December 31, 2015, there has not been any material
change in the financial condition or operations of ETHG, except as contemplated
by this Agreement and itemized on Schedule 3.2, which changes have not had a
Material Adverse Effect.

 

3.7 Absence of Undisclosed Liabilities. As of December 31, 2015, ETHG did not
have any material debt or liability of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the ETHG Financial Statements.

 

3.8 Tax Returns. Except for the items on Schedule 3.8 and matters which would
not have a Material Adverse Effect, ETHG has filed all federal, state and local
tax returns required by law and has paid all taxes, assessments and penalties
due and payable. The provisions for taxes, if any, reflected in Schedule 3.8 are
adequate for the periods indicated. There are no present disputes as to taxes of
any nature payable by ETHG.

 

3.9 Reserved.

 

3.10 Intellectual Property Rights. ETHG owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business as listed on Schedule 3.10.

 

3.11 Compliance with Laws. To the best of ETHG’s knowledge, ETHG has in all
material respects complied with, and is not in violation of, applicable federal,
state or local statutes, laws and regulations, including federal and state
securities laws, except where such non-compliance would not have a Material
Adverse Effect.

 

3.12 Litigation. ETHG is not a defendant in any suit, action, arbitration, or
legal, administrative or other proceeding, or governmental investigation which
is pending or, to the best knowledge of ETHG, threatened against or affecting
ETHG or its business, assets or financial condition, except as disclosed in
Schedule 3.12, ETHG is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it. ETHG is not engaged in any material
litigation to recover monies due to it. There has not been, and to the knowledge
of ETHG, there is not pending or contemplated, any investigation by the SEC
involving ETHG or any current or former director or officer of ETHG.

 

3.13 Authority. The Board of Directors of ETHG has authorized the execution of
this Agreement and the consummation of the transactions contemplated herein, and
ETHG has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of ETHG,
and is enforceable in accordance with its terms and conditions.

 

3.14 No Conflicts. The execution, delivery and performance of the Transaction
Documents by ETHG and the consummation by ETHG of the other transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of ETHG’s or any Subsidiary’s Certificate or Articles of
Incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of ETHG or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which ETHG or any Subsidiary is a party or by which
any property or asset of ETHG or any Subsidiary is bound or affected, or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which ETHG or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of ETHG or a Subsidiary is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

3.15 Full Disclosure. None of the representations and warranties made by ETHG
herein, as modified by the disclosure schedules, or in any exhibit, certificate
or memorandum furnished or to be furnished by ETHG or on its behalf, contains or
will contain any untrue statement of a material fact or omit any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

3.16 Assets. ETHG’s assets are fully included in Schedule 3.5 and are not
subject to any claims or encumbrances except as indicated in Schedule 3.5.

 

3.17 Material Contracts. All of ETHG’s material contracts, are attached as
Schedule 3.17.

 

3.18 Reserved.

 

3.19 No Disqualifying Events.

 

(a) As of the date hereof, ETHG is not disqualified from relying on Rule 506 of
Regulation D under the Securities Act for any of the reasons stated in Rule
506(d) in connection with the issuance and sale of the securities described
herein, and it has exercised reasonable care, including without limitation,
conducting a factual inquiry that is appropriate in light of the circumstances,
into whether any such disqualification under Rule 506(d) exists as of the date
hereof;

 

(b) ETHG has exercised reasonable care, including without limitation, conducting
a factual inquiry that is appropriate in light of the circumstances, into
whether there are any matters that would have triggered disqualification under
Rule 506(d) but which occurred before September 23, 2013, and, if there are any
such matters, they have been or will be disclosed to the Purchasers as required
by Rule 506(e); and

 

(c) Any outstanding securities of ETHG (of any kind or nature) that were issued
in reliance on Rule 506 at any time on or after September 23, 2013 have been
issued in compliance with Rule 506(d) and (e) and no party has any reasonable
basis for challenging any such reliance on Rule 506 in connection therewith.

 

3.20 SEC Reports; Financial Statements. Except as set forth on Schedule 3.20,
ETHG has filed all reports, schedules, forms, statements and other documents
required to be filed by ETHG under the Securities Act and the Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, for the one year preceding the date hereof (or such shorter
period as ETHG was required by law or regulation to file such material) (the
foregoing materials and any amendments filed through the date hereof, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Except as disclosed on
Schedule 3.20 as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
Except as disclosed on Schedule 3.20, the financial statements of ETHG included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Except as disclosed on Schedule
3.20, such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of ETHG and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

 

ARTICLE IV

 

Covenants Prior to the Closing Date

 

4.1 Investigative Rights. Prior to the Closing Date, each party shall provide to
the other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same. Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request. If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.

 

4.2 Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business. Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends or
redeem or sell stock or other securities. Neither party shall enter into
negotiations with any third party or complete any transaction with a third party
involving the sale of any of its assets or the exchange of any of its common
stock.

 

4.3 Confidential Information. Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement. Moreover, all such information shall be returned
to the other party in the event this Agreement is terminated.

 

4.4 Notice of Non-Compliance. Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

 

 

 

 

 

 

ARTICLE V

 

Conditions Precedent to ETHG’s Performance

 

Conditions. ETHG’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article V.
ETHG may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by ETHG of any other condition of or any of ETHG’s other rights or
remedies, at law or in equity, if PETRO shall be in default of any of its
representations, warranties or covenants under this Agreement.

 

5.1 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by PETRO in this Agreement or in
any written statement that shall be delivered to ETHG by PETRO under this
Agreement shall be true and correct in all material respects on and as of the
Closing Date as though made at that time.

 

5.2 Performance. PETRO shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.

 

5.3 Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against PETRO on or before the Closing Date.

 

5.4 Officer’s Certificate. PETRO shall have delivered to ETHG a certificate
dated the Closing Date signed by the Chief Executive Officer of PETRO certifying
that each of the conditions specified in this Article has been fulfilled and
that all of the representations set forth in Article II are true and correct in
all material respects as of the Closing Date.

 

5.5 Employment Agreement. Mr. Traios shall have executed and delivered to ETHG
an employment agreement, the terms of which shall be negotiated by the parties
in good faith within five (5) days of the signing of this Agreement.

 

5.6 Shareholders’ Agreement. B. Michael Friedman, Barry Hollander and Chris
Traios shall have executed and delivered a shareholders’ agreement, the terms of
which shall be negotiated by the parties in good faith within five (5) days of
the signing of this Agreement.

 

 

ARTICLE VI

 

Conditions Precedent to PETRO’s Performance

 

Conditions. PETRO’s obligations hereunder shall be subject to the satisfaction
at or before the Closing Date of all the conditions set forth in this Article
VI. PETRO may waive any or all of these conditions in whole or in part without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by PETRO of any other condition of or any of PETRO’s rights
or remedies, at law or in equity, if ETHG shall be in default of any of its
representations, warranties or covenants under this Agreement.

 

6.1 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by ETHG in this Agreement or in
any written statement that shall be delivered to PETRO by ETHG under this
Agreement shall be true and correct in all material respects on and as of the
Closing Date as though made at that time.

 

6.2 Performance. ETHG shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.

 

6.3 Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against ETHG on or before the Closing Date.

 

6.4 Officer’s Certificate. ETHG shall have delivered to PETRO a certificate
dated the Closing Date signed by the Chief Executive Officer of ETHG certifying
that each of the conditions specified in this Article has been fulfilled and
that all of the representations set forth in Article III are true and correct in
all material respects as of the Closing Date.

 

6.5 Intentionally left blank.

 

6.6 Reserved.

 

6.7 SEC Reports. ETHG shall have filed all reports required under Section 12(g)
or 15(d) of the Exchange Act and shall not have received notice from the OTCBB
that its common stock may not continue to trade on the OTCBB.

 

6.8 Sales Agreement. ETHG shall have executed and delivered to PETRO a sales
agreement, the terms of which shall be negotiated by the parties in good faith
within five (5) days of the signing of this Agreement.

 

ARTICLE VII

 

Closing

 

7.1 Actions at Closing. The closing of this Agreement shall be held at the
offices of ETHG at any mutually agreeable time and date prior to March 7th 2016,
unless extended by mutual agreement (the “Closing” or “Closing Date”). At the
Closing:

 

(a)PETRO or Triaos shall deliver to ETHG (i) copies of Exhibit A executed by all
of the PETRO Security Holders, (ii) Schedule 1.1 representing all of the
outstanding PETRO Shares duly endorsed to ETHG, (iii) the officer’s certificate
described in Section 5.4, and (iv) signed minutes or unanimous consent of its
directors approving this Agreement; and

 

(b)ETHG shall deliver to the PETRO Security Holders (i) certificates
representing the ETHG Shares of ETHG’s common stock and preferred stock pursuant
to the computations set forth in Schedule 1.1 hereto, (ii) the officer’s
certificate described in Section 6.5, (iii) signed minutes of its Board of
Directors approving this Agreement, (iv) the executed Sales Agreement described
in Section 6.8, (vi).

 

(c)ETHG will have, (i) no more than 24,000,000 shares of ETHG issued and
outstanding, and (ii) Other than the convertible promissory notes on schedule
3.2, no liabilities to third parties, employees, creditors, etc.

 

ARTICLE VIII

 

Further Agreements

 

8.3 Board of Directors and Change of name.

 

(a)Upon identification by Chis Traios of up to three (3) candidates for
nomination to the Board of Directors of ETHG (the “PETRO Directors”), the
suitability of such candidates to serve as directors being in his sole and
exclusive discretion, ETHG shall cause the appointment of such nominees to the
Board of Directors. ETHG shall have all current directors resign after the three
PETRO Directors are appointed.

 

(b)The name of ETHG (800 Commerce Inc), shall be changed to Petrogress Int’l &
Partners Inc., or such other name as is acceptable to PETRO shareholders.

 

ARTICLE IX

 

Miscellaneous

 

9.1 Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.

 

9.2 No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.

 

9.3 Non-Waiver. The failure of any party to insist in any one or more cases upon
the performance of any of the provisions, covenants or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

 

9.4 Reserved.

 

9.5 Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.

 

9.6 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to the conflicts
of law provisions of the State of Florida or of any other state.

 

9.7 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.8 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
by overnight delivery one business day after delivered to the overnight delivery
service or by email on the date of transmission as follows:

 

ETHG:        800 Commerce, Inc.

319 Clematis Street, Suite 1008

West Palm Beach, FL 33401

Attn: Barry Hollander, Chief Financial Officer

bhollander1@gmail.com

 

PETRO:      Petrogres Co. Limited

10, Sp. Trikoupi Str. 5th floor

Piraeus 18538 – Greece

T: +30 210 459 9741 F: +30 210 459 9744

petrogres@petrogres.com

 

 

9.9 Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.

 

9.10 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

9.11 Announcements. The parties will consult and cooperate with each other as to
the timing and content of any public announcements regarding this Agreement.

 

9.12 Expenses. Each party will bear their own expenses, including any broker’s
or finder’s fees and the expenses of their representatives, if any, and legal
fees incurred at any time in connection with this Agreement.

 

9.13 Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date for a period of six (6) months.

 

9.14 Exhibits and Schedules. As of the execution hereof, the parties have
provided each other with the exhibits and schedules described herein. Any
material changes to the exhibits shall be immediately disclosed to the other
party.

 

9.15 Termination, Amendment and Waiver.

 

(a) Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(1) By mutual written consent of PETRO and ETHG;

 

(2) By either PETRO or ETHG;

(i)If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or

 

(ii)If the Closing has not occurred on or before March 7th 2016, or such other
date that has been agreed in writing by the Parties.

 

(3) By PETRO, if ETHG breaches any of its representations or warranties hereof
or fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and

 

(4) By ETHG, if PETRO breaches any of its representations or warranties hereof
or fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.

 

(b) Effect of Termination. In the event of termination of this Agreement by any
of the Parties, as provided herein, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of any of
the Parties and each Parties shall bear their own fees and expenses relating to
the transactions contemplated hereby.

 

(c) Extension; Waiver. At any time prior to the Closing Date, the parties may,
to the extent legally allowed, (a) extend the time for the performance of any of
the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.

 

(d) Procedure for Termination, Amendment, Extension or Waiver. A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of PETRO or ETHG, action by its
respective Board of Directors.

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.

 

800 COMMERCE, INC.   PETROGRES CO. LIMITED                     By: /s/ B Michael
Friedman   By: /s/ Chris Traios   B. Michael Friedman     Chris Traios   Chief
Executive Officer     Chief Executive Officer



 

 

/s/ Chris Traios

Chris Traios Sole Shareholder


   

 



EXHIBIT A

 

PETRO’S SHAREHOLDER CONSENT

 

The undersigned, being the holders of a majority of the issued and outstanding
shares of common stock of Petrogres Co. Limited, a Marshall Island Corporation
(the “Company”), pursuant to the Florida Revised Statutes, do hereby approve and
adopt the following resolutions as though adopted at a special meeting of the
Company’s stockholders duly called and held:

WHEREAS, the board of directors of the Company approved the Agreement Concerning
the Exchange of Securities By and Among 800 Commerce, Inc. (“ETHG”) and the
Company (“Exchange Agreement”) as set forth on Exhibit A hereto whereby
securities of the Company would be exchanged for shares of ETHG (the
“Exchange”).

RESOLVED, that the Exchange with ETHG is hereby approved under the terms set
forth in the Exchange Agreement, subject to any changes, modifications,
amendments, and supplements as the executive officers of the Company, or any of
them, deem necessary or appropriate.

RESOLVED, that the Company’s officers, or any of them, are hereby authorized in
their discretion to take any and all actions as they deem necessary, advisable
or appropriate in order to effectuate the Exchange, including, without
limitation, executing and delivering such agreements, instruments and documents
contemplated by the Exchange Agreement, and performing the obligations of the
Company thereunder, including, without limitation, abandoning the Exchange at
any time the chief executive officer of the Company deems appropriate; and

RESOLVED, that this written consent may be signed in counterparts, all of which
taken together shall constitute one and the same instrument; and signatures to
this written consent may be delivered by facsimile and other electronic means.

The undersigned is signing this written consent on the date set forth below.


STOCKHOLDER:




IF AN INDIVIDUAL:   IF AN ENTITY:           Print Name: Christos P. Traios  
Entity Name:             Signed:     By (Print Name):             Date: February
19th 2016   Signed:                   Title:                   Date:  



 

 



   

 

SCHEDULE 1.1

 

SCHEDULE OF PETRO Security holders

AND

ALLOCATION OF ETHG SHARES

  



    Number of   Number of Name of PETRO Security Holder   PETRO Shares Exchanged
  ETHG Shares to be Issued           Christos Traios   (1,000,000)  
(136,000,000)                                                                  
    Totals   (1,000,000)   136,000,000

 

 

Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

schedule 2.2

 

Commitments and Derivative Securities of Petrogres Co.

 

 

(a)Chris Traios holds NIL shares of Series A Preferred Stock of PETRO, which
shares are convertible into ZERO shares of PETRO common stock.

 

(b)PETRO has committed to issue common stock to the following individuals, in
the amounts shown, upon the fulfillment of certain conditions, not all of which
conditions have been fulfilled as of the date of this Agreement. As a result,
not all such issuances will necessarily occur:

NONE

 

 

 

 

 

schedule 2.3

 

Subsidiaries of Petrogres Co.

 

 

The following entities are either subsidiaries of Petrogres Co. Limited or are
owned 100% by Chris Traios. In either event the following entities all
incorporated in the Republic of the Marshall Islands are included in this
Agreement:

 

Shiba Ship management Ltd. (Shipowners of Mt. Aspens)

Danae Marine, Ltd. (Shipowners of Mt. Optimus)

Invictus Marine S.A. (Shipowners of Mt. Invictus)

Entus Marine Ltd. (Shipowners of Mt. Enus)


 



   

 

schedule 2.5

 

ENCUMBERED ASSETS

 

None

 

 

 

 

schedule 2.8

 

Tax Matters of Petrogres Co.

 

None


 



   

 

schedule 2.10

 

Intellectual Property of Petrogres Co.

 

Websites and Internet Domain Names:

 

 www.petrogres.com

 




   

 

schedule 2.12

 

Litigation involving Petrogres Co.

 

None






   

 

schedule 2.17

 

PARTIES TO Material Contracts WITH Petrogres Co.

 

Current

 

PENDING (ADVANCED STAGE)

 

 

 

 

schedule 2.19

 

Criminal or Civil Actions

 

NONE

 

 

 

 

 

 

schedule 3.2

 

Commitments and Derivative Securities of ETHG

 

ETHG has convertible promissory notes outstanding as follows

 

$31,339, conversion terms are 54% of the lowest closing market price for the 20
days immediately prior to conversion

 

$38,280, conversion terms are 53% of the average of the two lowest closing
trading prices for the fifteen days immediately prior to conversion.

 

 

 

 

 

schedule 3.3

 

Subsidiaries of ETHG

 

None

 

 

 

 

 

 

 

schedule 3.5

 

Financial Statements of ETHG

 

Financial Statements of ETHG are available at www.sec.gov

 

 

 

 

schedule 3.8

 

Tax Matters of ETHG

 

None

 

 

 

 

schedule 3.10

 

Intellectual Property of ETHG

 

 

 

US provisional application no. 61/656,367- System and method for cross-platform
sentiment and geographic-based transactional service selection

 

 

 

Websites and Internet Domain Names:

800commerce.com

my800lawyer.com

my800doctor.com

 

 

 

schedule 3.12

 

Litigation involving ETHG

 

 

NONE

 

 

 

 

 

 



   

 

schedule 3.17

 

Material Contracts of ETHG

 

NONE



 

 



 



   

 

schedule 3.19

 

Disqualifying Events

 

None






   

 

schedule 3.20

 

SEC Reports – EXCEPTIONS

 

None

 

